                    1   Milton “Skip” Smith, Pro Hac Vice
                        Email: msmith@shermanhoward.com
                    2   Christopher R. Mosley, (Bar No. 154422)
                        Email: cmosley@shermanhoward.com
                    3   Kellie N. Fetter, Pro Hac Vice
                        Email: kfetter@shermanhoward.com
                    4   Carla Martin, Pro Hac Vice
                        Email: cmartin@shermanhoward.com
                    5   SHERMAN & HOWARD L.L.C.
                        633 Seventeenth Street, Suite 3000
                    6   Denver CO 80202
                        Phone: (303) 297-2900
                    7
                        William R. Warne (Bar No. 141280)
                    8   Email: bwarne@downeybrand.com
                        Alexandra K. LaFountain (Bar No. 301003)
                    9   alafountain@downeybrand.com
                        DOWNEY BRAND LLP
                   10   621 Capitol Mall, 18th Floor
                        Sacramento, CA 95814
                   11   Phone: (916) 444-1000
                   12   Attorneys for Plaintiff, Aerojet Rocketdyne, Inc. f/k/a Aerojet-General Corporation
DOWNEY BRAND LLP




                   13                                UNITED STATES DISTRICT COURT

                   14                           EASTERN DISTRICT OF CALIFORNIA
                        AEROJET ROCKETDYNE, INC. f/k/a         Case No. 2:17-cv-01515-KJM-AC
                   15   AEROJET‐ GENERAL CORPORATION,
                                                                    (PROPOSED) ORDER TO SEAL
                   16                Plaintiff,                              DOCUMENTS
                   17           v.                                       DATE:       March 6, 2019
                   18                                                    TIME:       10:00 a.m.
                        GLOBAL AEROSPACE, INC.; ET AL.,
                   19                                                    PLACE:      Hon. Allison Claire
                                            Defendant.                               Courtroom 26 - 8th Floor
                   20                                                                501 I Street
                                                                                     Sacramento, California 95814
                   21

                   22           Having reviewed Aerojet’s Notice of Request and Request to Seal filed on February 28,
                   23   2019 and having considered the grounds stated herein, the Court hereby ORDERS:
                   24           Exhibit Nos. 2 and 8 to the February 28, 2019 Joint Statement regarding Aerojet’s Motion
                   25   to Compel shall be sealed with no access to the public.
                   26   Dated: March 4, 2019
                   27

                   28
                                                                        1
                                                         ORDER TO SEAL DOCUMENTS


                        Active/49628257.1
